Opinion issued April 28, 2005 
 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00509-CV
____________

IN RE TRICO MARINE SERVICES, INC.,
TRICO MARINE OPERATORS, INC.,
TRICO MARINE ASSETS, INC.,
TRICO SERVICES MARITIMOS, LTDA.,
 AND TRICO MARINE INTERNATIONAL, INC., Relators
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
               Relators, Trico Marine Services, Inc.; Trico Marine Operators, Inc.; Trico
Marine Assets, Inc.; Trico Services Maritimos, LTDA.; and Trico Marine
International, Inc., filed a petition for writ of mandamus complaining that Judge Jeff
Work abused his discretion in denying their motion to stay arbitration.
 
               We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.